Barrett, J.
Coryell v. Davis (5 Hill, 559), is inapplicable.* That was a case of bankruptcy, not non-residence. In the latter class of cases there is no statutory limitation. Security is consequently required in all actions where the plaintiff is a non-resident. Upon the facts it is a case for a bond in $400.
Ordered accordingly.

 It was there held that a bankrupt suing for a tort was not required to give security merely because he had been discharged in bankruptcy. In other cases it has been held that the power is inherent in the court, and not limited by the language of the statute (Swift v. Collins, 1 Den. 659; People v. Oneida, 18 Wend. 652; Dyer; v. Dunivan, 3 How. Pr. 135).